Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is in reply to the request for continued examination filed on on 04/21/2022. Claims 1-20 are pending and claims 1-20 are allowed.  Claims 1, 9, and 17 is/are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. 

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 04/21/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Examiner’s Amendment
An examiner's amendment to the record appears on the Notice of Allowance of 1/26/2022.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Xie et al. U.S. Publication 20200128043 (hereinafter “Xie”), Lu et al. U.S. Publication 20200136998 (hereinafter “Lu”), Baird et al. U.S. Publication 20180173747 (hereinafter “Baird”), Patnala et al. U.S. Patent No. 9071589 (hereinafter “Patnala”) does not expressly disclose all the limitations recited in independent claim(s) and the combination of their features thereon. With respect to independent claim(s) 1, 9, and 17 the closest prior art does not disclose at least the following limitations in the recited context:

a smart network card, wherein the smart network card of the blockchain integrated station comprises a processor different from the CPU of the blockchain integrated station, wherein the smart network card of the blockchain integrated station replaces the CPU of the blockchain integrated station for participation in a blockchain consensus of a blockchain network on behalf of the blockchain integrated station, and the smart network card of the blockchain integrated station is configured to:
send the to-be-executed transaction list, rather than the transaction, to the CPU of the blockchain integrated station, wherein the CPU of the blockchain integrated station is configured to: 
receive, from the smart network card of the blockchain integrated station, the to- be-executed transaction list; and perform transaction execution based on the to-be-executed transaction list.

Rather, Xie discloses non-primary blockchain nodes may forward candidate transactions to a primary node. The primary node may perform a method for detecting replay attacks after receiving candidate transactions and before consensus verification is performed. After consensus verification is performed, non-primary nodes may synchronize a list of candidate transactions with the primary node to execute candidate transactions. Candidate transactions may be added to a cache for storing candidate transactions [Xie para. 12, 76]. 
However, Xie does not disclose at least the features of claim 1 quoted above.  
To this, Lu adds a server may offload processing data packets to a network interface card. A processor may be configured to send a first data packet to a host by using a host interface [Lu, para. 2, 199]. Baird adds updating a configuration of a distributed database and adding new rules to determine consensus. A distributed database instance may store a record of a synchronization event [Baird, para. 38, 211]. Patnala adds a cryptographic acceleration card for performing encryption, decryption, and authentication operations [Patnala, para. 7:34-36]. 
However, the combination of Xie, Lu, Baird, and Patnala does not teach at least the features of claim 1 quoted above.  

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
.


	
	
	
	
	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1, 9, and 17, features corresponding to those of independent claim(s) 1, 9, and 17 in their respective contexts. Therefore, the independent claim(s) 1, 9, and 17 is/are allowed.

Dependent claims 2-8, 10-16, and 18-20 are allowed in view of their respective dependence from independent claim(s) 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is (571)272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494